



Exhibit 10.2
HEARTLAND FINANCIAL USA, INC.


2012 LONG-TERM INCENTIVE PLAN


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
THREE-YEAR PERFORMANCE PERIOD


The Participant specified below is hereby granted a performance-based restricted
stock unit award by HEARTLAND FINANCIAL USA, INC. (the “Company”) under the
HEARTLAND FINANCIAL USA, INC. 2012 LONG-TERM INCENTIVE PLAN (the “Plan”). The
restricted stock units awarded by this Award Agreement (this “Agreement”) shall
be subject to the terms of the Plan and the terms set forth in this Agreement.
All capitalized terms used in this Agreement and not otherwise defined have the
meaning assigned to them in the Plan.


Section 1.Award. The Company hereby grants to the Participant an award of
restricted stock units (each such unit, an “RSU”), where each RSU represents the
right of the Participant to receive one Share in the future, subject to the
terms of this Agreement and the Plan. For all purposes of this RSU:
The “Participant” is
______________________________.
 
The “Grant Date” is     
______________________________.
 
The number of RSUs is
______________________________.
 



Section 2.    Vesting of RSUs.


(a)Vesting. To the extent earned in accordance with Section 2(b), and subject to
forfeiture prior to vesting in accordance with Section 2(c), the RSUs shall vest
on the Measurement Date (as defined in Section 2(b)). Shares shall be delivered
based upon vesting of RSUs pursuant to and subject to Section 3 below.


(b)Earning of RSUs. The RSUs shall be earned based upon the financial
performance of the Company as set forth in Exhibit A (the “Performance Targets”)
during the three fiscal years commencing with the fiscal year in which the Grant
Date occurs (the “Three-Year Performance Period”). The Committee shall determine
whether the RSUs have been earned based upon the Performance Targets at its
first meeting (the date of such meeting, the “Measurement Date”) after
measurement of performance in relation to the Performance Targets is attainable
for the last fiscal year of the Three-Year Performance Period, and the Company
shall advise the Participant as soon as practicable thereafter of the number of
RSUs that have been earned; provided, however, that no RSUs shall become earned
if there exists as of the Measurement Date, as determined by the Committee, a
material weakness (a “Material Weakness”) in the safety, soundness or compliance
(e.g., a regulatory memorandum of understanding, or a material weakness in
internal control over financial reporting) of the Company. In determining
whether the RSUs have been earned based upon the Performance Targets, the
Committee shall consider the effects of the following items, to the extent
identified in the audited financial statements of the Company as of and for the
fiscal years ended during the Three-Year Performance Period, or in the
Management Discussion and Analysis section of the Company’s annual reports made





--------------------------------------------------------------------------------





available to its stockholders during the Three-Year Performance Period:
(i) extraordinary, unusual or nonrecurring items of gain or loss, (ii) gains or
losses on the disposition of a business, (iii) changes in tax or accounting
principles, regulations or laws or (iv) mergers or acquisitions.


(c)Forfeiture and Special Vesting of RSUs. Notwithstanding the foregoing
provisions of Section 2(b):


(i)Any RSUs that have not been earned as of the Measurement Date based upon
failure to meet the Performance Targets shall expire and be forfeited on, and as
of, the Measurement Date.


(ii)Any RSUs that have not been earned as of the Measurement Date based upon
failure to remediate a Material Weakness shall expire and be forfeited on, and
as of, the Measurement Date.


(iii)If a Participant’s Termination of Service occurs prior to the Measurement
Date due to termination of the Participant’s employment by the Participant’s
employer (with or without Cause) or by the Participant voluntarily (other than
due to Qualifying Retirement), any RSUs held by the Participant shall expire and
shall be forfeited as of the date of employment termination.


(iv)If a Participant’s Termination of Service occurs prior to the Measurement
Date due to the Participant’s Disability or death, then the RSUs shall continue
to remain outstanding until the Measurement Date and shall become vested, to the
extent earned, as of and on the Measurement Date.


(v)If the Participant’s Termination of Service occurs prior to the Measurement
Date due to a Qualifying Retirement, then the RSUs shall continue to remain
outstanding until the Measurement Date and shall become vested, to the extent
earned, as of and on the Measurement Date. For such purposes, a “Qualifying
Retirement” means a voluntary Termination of Services by the Participant on or
after the date the Participant reaches the age of 62, and provided that (A) the
Participant has provided at least five (5) years of full-time equivalent
services to the Company or a Subsidiary through the date of such Termination of
Services; (B) the Participant covenants that the Participant shall not engage in
any full-time employment with any entity thereafter (although Participant shall
be entitled to engage in part-time employment, including services as a member of
a board of directors or similar body, with an entity that does not compete with
the Company or any Subsidiary) unless such employment has been approved in
writing by the Chair of the Committee; (C) the Participant executes a general
release and waiver of claims against the Company at the time of such Termination
of Services; and (D) the Participant executes a confidentiality,
non-solicitation, and non-competition agreement with the Company at the time of
such Termination of Service.  Consistent with Section 5.2 of the Plan, any
question regarding whether a voluntary Termination of Service constitutes a
Qualifying Retirement shall be determined by the Committee and the decision of
the Committee shall be final and binding upon the Participant.


(vi)If there is a Change in Control that occurs prior to the Measurement Date,
(1) all RSUs shall become fully vested if the obligations under this Agreement
are not





--------------------------------------------------------------------------------





assumed by the Company or the successor in such Change in Control, and (2) all
RSUs shall become fully vested upon an Involuntary Termination within two years
after the Change in Control.


Section 3.Settlement of RSUs. Delivery of Shares or other amounts under this
Agreement shall be subject to the following:


a.Delivery of Shares. The Company shall deliver to the Participant one Share,
free and clear of any restrictions, in settlement of each vested RSU within 30
days following the Measurement Date.


b.Compliance with Applicable Laws. Notwithstanding any other term of this
Agreement or the Plan, the Company shall have no obligation to deliver any
Shares or make any other distribution of benefits under this Agreement unless
such delivery or distribution complies with all applicable laws and the
applicable rules of any securities exchange or similar entity.


c.Certificates Not Required. To the extent that this Agreement and the Plan
provide for the issuance of Shares, such issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any securities exchange or similar entity.


Section 4.Withholding. All deliveries of Shares pursuant to this Agreement shall
be subject to withholding of all applicable taxes. The Company shall have the
right to require the Participant (or if applicable, permitted assigns, heirs and
Designated Beneficiaries) to remit to the Company an amount sufficient to
satisfy any tax requirements prior to the delivery date of any Shares in
connection with this Agreement.  Except as may be provided otherwise by the
Committee, such withholding obligations may be satisfied at the election of the
Participant (a) through debit of a deposit account held by the Participant at a
bank affiliated with the Company, or (b) through the surrender of Shares to
which the Participant is otherwise entitled under the Plan; provided, however,
that except as otherwise specifically provided by the Committee, such Shares
under clause (b) may not be used to satisfy more than the Company’s minimum
statutory withholding obligation.


Section 5.Non-Transferability of RSUs. Neither the RSUs awarded pursuant to this
Agreement, nor any portion thereof, shall be transferable, except as designated
by the Participant by will or by the laws of descent and distribution or
pursuant to a domestic relations order. Except as provided in the immediately
preceding sentence, this Agreement shall not be assigned, transferred, pledged,
hypothecated or otherwise disposed of by the Participant in any way whether by
operation of law or otherwise, and shall not be subject to execution, attachment
or similar process.  Any attempt at assignment, transfer, pledge, hypothecation
or other disposition of this Agreement contrary to the provisions hereof, or the
levy of any attachment or similar process upon this Agreement or the RSUs it
represents, shall be null and void and without effect.


Section 6.No Rights as Stockholder. The Participant shall not have any rights of
a stockholder of the Company with respect to the RSUs, including but not limited
to, dividend or voting rights, prior to the settlement of the RSUs pursuant to
Section 3(a) above and issuance of a stock certificate or its equivalent as
provided herein.







--------------------------------------------------------------------------------





Section 7.Heirs and Successors. This Agreement shall be binding upon, and inure
to the benefit of, the Company and its successors and assigns, and upon any
person acquiring all or substantially all of the Company’s assets or business.
If any rights of the Participant or benefits distributable to the Participant
under this Agreement have not been settled or distributed at the time of the
Participant’s death, such rights shall be settled for and such benefits shall be
distributed to the Designated Beneficiary in accordance with the provisions of
this Agreement and the Plan. The “Designated Beneficiary” shall be the
beneficiary or beneficiaries designated by the Participant in a writing filed
with the Committee in such form as the Committee may require. The Participant’s
designation of beneficiary may be amended or revoked from time to time by the
Participant in accordance with any procedures established by the Committee. If a
Participant fails to designate a beneficiary, or if the Designated Beneficiary
does not survive the Participant, any benefits that would have been provided to
the Participant shall be provided to the legal representative of the estate of
the Participant. If a Participant designates a beneficiary and the Designated
Beneficiary survives the Participant but dies before the provision of the
Designated Beneficiary’s benefits under this Agreement, then any benefits that
would have been provided to the Designated Beneficiary shall be provided to the
legal representative of the estate of the Designated Beneficiary.


Section 8.Administration. The authority to manage and control the operation and
administration of this Agreement and the Plan shall be vested in the Committee,
and the Committee shall have all powers with respect to this Agreement as it has
with respect to the Plan. Any interpretation of this Agreement or the Plan by
the Committee and any decision made by the Committee with respect to this
Agreement or the Plan shall be final and binding on all persons.


Section 9.Plan Governs. Notwithstanding anything in this Agreement to the
contrary, this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the Human Resources Department of
the Company. This Agreement shall be subject to all interpretations, amendments,
rules and regulations promulgated by the Committee from time to time.
Notwithstanding any term of this Agreement to the contrary, in the event of any
discrepancy between the corporate records of the Company and this Agreement, the
corporate records of the Company shall control.


Section 10.Not an Employment Contract. Neither the RSUs granted under this
Agreement nor this Agreement shall confer upon the Participant any rights with
respect to continuance of employment or other service with the Company or a
Subsidiary, nor shall they interfere in any way with any right the Company or a
Subsidiary may otherwise have to terminate or modify the terms of the
Participant’s employment or other service at any time.


Section 11.Amendment. Without limitation of Section 14 and Section 15 below,
this Agreement may be amended in accordance with the provisions of the Plan, and
may otherwise be amended in writing by the Participant and the Company without
the consent of any other person.


Section 12.Governing Law. This Agreement, the Plan and all actions taken in
connection herewith and therewith shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws, except as superseded by applicable federal law.







--------------------------------------------------------------------------------





Section 13.Validity. If any provision of this Agreement is determined to be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Agreement shall be construed and
enforced as if such illegal or invalid provision had never been included herein.


Section 14.Section 409A Amendment. This Agreement is intended to be exempt from
Code Section 409A and this Agreement shall be administered and interpreted in
accordance with such intent. The Committee reserves the right (including the
right to delegate such right) to unilaterally amend this Agreement without the
consent of the Participant in order to maintain an exclusion from the
application of, or to maintain compliance with, Code Section 409A; and the
Participant hereby acknowledges and consents to such rights of the Committee.


Section 15.Clawback. This Agreement, the RSUs and any Shares issued under this
Agreement, and any amount or benefit received under the Plan, shall be subject
to potential cancellation, recoupment, rescission, payback or other action in
accordance with the terms of any applicable Company or Subsidiary clawback
policy (the “Policy”) or any applicable law, as may be in effect from time to
time. The Participant hereby acknowledges and consents to the Company’s or a
Subsidiary’s application, implementation and enforcement of (a) the Policy and
any similar policy established by the Company or a Subsidiary that may apply to
the Participant, whether adopted prior to or following the date of this
Agreement, and (b) any provision of applicable law relating to cancellation,
rescission, payback or recoupment of compensation, and agrees that the Company
or a Subsidiary may take such actions as may be necessary to effectuate the
Policy, any similar policy and applicable law, without further consideration or
action.


* * * * *


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf, and the Participant acknowledges understanding and
acceptance of, and agrees to, the terms of this Agreement, all as of the Grant
Date. This Agreement and any amendments or supplements hereto may be executed in
counterparts, each of which shall constitute an original, but taken together
shall constitute a single contract. Signature may be in electronic format,
including by electronic acknowledgment.


 
 
HEARTLAND FINANCIAL USA, INC.
 
 
 
 
By:
/s/ Mark Murtha
 
 
 
 
Print Name:
Mark Murtha
 
 
 
 
Print Title:
EVP Human Resources



 
 
PARTICIPANT
 
 
 
 
By:
Via Electronic Acknowledgment
 
 
 
 
Print Name:
 






--------------------------------------------------------------------------------












--------------------------------------------------------------------------------





EXHIBIT A


Performance Targets







